 1   CHRIS A. HOLLINGER (S.B. #147637)
     chollinger@omm.com
 2   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 3   San Francisco, California 94111-3823
     Telephone:    (415) 984 8700
 4   Facsimile:    (415) 984 8701

 5   Attorney for Defendants
     Rosemary Frieborn; Curt Ransom; Marilyn
 6   Jasper; Cassie Reeves; Katie Newman; Sherry
     Couzens; Michael Crosson; Humane Society of
 7   the Sierra Foothills; Friends of Placer County
 8   Animal Shelter; Friends of Auburn/Tahoe Vista
     Placer County Animal Shelter; Friends of
 9   Auburn/Tahoe Vista-Placer County Animal
     Shelter, Inc.; Edward J. Fritz
10
                               UNITED STATES DISTRICT COURT
11                            EASTERN DISTRICT OF CALIFORNIA
12
     JAMES DAHLIN; KIMBERLY DAHLIN;                   Case No. 2:17-cv-02585-MCE-AC
13   TOBY TIPPETS; and MARTINA TIPPETS,
                                                      ORDER GRANTING NON-
14                        Plaintiffs,                 MUNICIPAL DEFENDANTS’
            v.                                        APPLICATION FOR LEAVE TO FILE
15                                                    MEMORANDUM IN SUPPORT OF
     ROSEMARY FRIEBORN; CURT RANSOM;                  MOTION TO DISMISS IN EXCESS OF
16
     MARILYN JASPER; CASSIE REEVES;                   COURT’S PAGE LIMIT
17   KATIE NEWMAN; SHERRY COUZENS;
     MICHAEL CROSSON; THOMAS SHERIFF,                 Judge:   Hon. Morrison C. England, Jr.
18   DVM; SHANA LAURSEN; HUMANE
     SOCIETY OF THE SIERRA FOOTHILLS,
19   INC., a California nonprofit corporation;
     FRIENDS OF PLACER COUNTY ANIMAL
20   SHELTER, an unincorporated association;
     FRIENDS OF AUBURN/TAHOE VISTA
21   PLACER COUNTY ANIMAL SHELTER, an
     unincorporated association; FRIENDS OF
22   AUBURN/TAHOE VISTA-PLACER
     COUNTY ANIMAL SHELTER, INC., a
23   California nonprofit corporation; Doe 1
     through Doe 125; EDWARD J. FRITZ, DVM;
24   CITY OF AUBURN; AUBURN POLICE
     DEPARTMENT; Officer DEBBIE NELSON;
25   Officer PHILLIP ISETTA; Officer ANGELA
     MCCOLLOUGH; Sergeant TUCKER HUEY;
26   Doe 126 through 150,

27                        Defendants.

28
                                                                               ORDER GRANTING NON-
                                                               MUNICIPAL DEFENDANTS’ APPLICATION TO
                                                                                    EXCEED PAGE LIMIT
                                                                         CASE NO. 2:17-CV-02585-MCE-AC
 1          Upon review of Defendants Rosemary Frieborn, Curt Ransom, Marilyn Jasper, Cassie

 2   Reeves, Katie Newman, Sherry Couzens, Michael Crosson, the Humane Society of the Sierra

 3   Foothills, Inc., Friends of Auburn/Tahoe Vista-Placer County Animal Shelter, Inc., Friends of

 4   Placer County Animal Shelter, Friends of Auburn/Tahoe Vista Placer County Animal Shelter, and

 5   Edward Fritz’s (collectively, the “Non-Municipal Defendants”) Application for Leave to File

 6   Memorandum in Support of Motion to Dismiss in Excess of Court’s Page Limit (ECF No. 74),

 7   and good cause appearing, the Court hereby orders as follows:

 8           1.    The page limit for the Non-Municipal Defendants’ memorandum of points and

 9                 authorities in support of their motion to dismiss Plaintiffs’ First Amended

10                 Complaint shall be extended to thirty (30) pages (exclusive of exhibits and any

11                 other supporting documentation).

12
            IT IS SO ORDERED.
13
     Dated: November 13, 2018
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                                                     ORDER GRANTING NON-
                                                                     MUNICIPAL DEFENDANTS’ APPLICATION TO
                                                                                          EXCEED PAGE LIMIT
                                                                               CASE NO. 2:17-CV-02585-MCE-AC
